  Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 1 of 6 PageID #: 27



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JOHN W. JOHNSON,                                  )
                                                  )
               Plaintiff,                         )
                                                  )
       V.                                         )           No. 4:19-CV-2617-SPM
                                                  )
ANNE L. PRECYTHE, et al.,                         )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon plaintiff John W. Johnson' s motion seeking leave to

proceed without prepaying fees and costs. Based on review of the motion and plaintiffs financial

information, the Court will grant the motion and waive the filing fee. For the following reasons,

the Court will dismiss plaintiffs complaint on initial review under 28 U.S.C. § 1915(e)(2)(B).

                                       Standard of Review

       Pro se complaints filed by non-prisoners are subject to pre-service review pursuant to 28

U.S.C. § 1915(e)(2)(B). Under 28 U.S.C. § 1915(e), the Court is required to dismiss a complaint

filed in forma pauperis if it is frivolous, malicious, or fails to state a claim upon which relief can

be granted. To state a claim for relief, a complaint must plead more than "legal conclusions'' and

"[t]hreadbare recitals of the elements of a cause of action [that are] supported by mere conclusory

statements." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible

claim for relief, which is more than a "mere possibility of misconduct." Id at 679. "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged."            Id at 678.
  Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 2 of 6 PageID #: 28



Determining whether a complaint states a plausible claim for relief is a context-specific task that

requires the reviewing court to draw on its judicial experience and common sense. Id. at 679.

       When reviewing a complaint under 28 U.S.C. § 1915(e), the Court accepts the well-pleaded

facts as true. Furthermore, the Court liberally construes the allegations.

                                         The Complaint

       Plaintiff brings this action under the Americans with Disabilities Act, Title II, 42 U.S.C. §

12132 ("ADA"), against defendants Anne L. Precythe, Matthew Sturm, Rollin T. Barnes, Karen

Boeger, Julie A. Kleffner, and Casey J. Lawrence. Although plaintiff is no longer incarcerated,

his allegations arise out of his incarceration at Farmington Correctional Center ("FCC") in

Farmington, Missouri. Plaintiff states he was "an ADA recognized disabled inmate" because he

suffered from diabetes and bipolar disorder.

       Plaintiff alleges that on September 3, 2015, in violation of the ADA, he was denied food

for 18.5 hours-from 5 :00 p.m. to 11 :30 a.m. the following morning. Plaintiff states FCC does

not have an ADA coordinator, so he was forced to file his grievance using the FCC's informal

resolution request ("IRR") process. He also tried to contact an attorney by telephone. In retaliation

for his attempt to contact an attorney, he states he received two conduct violations and was placed

in solitary confinement, i.e., the hole. During his confinement in the hole, he states he endured

mental abuse because of his bipolar disorder. He also sent a letter to an attorney, but he believes

the letter was intercepted by correctional officials. In addition, he states he was assaulted twice,

presumably by other inmates, and correctional officials did not file assault charges.

       Plaintiff states he suffers post-traumatic stress disorder ("PTSD") as a result of his

incarceration at FCC. He has been treated at the Arthur Behavioral Health Center in Mexico,

Missouri. Plaintiff states that in late June of 2019, his counselor "thought I might finally be



                                                 -2-
    Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 3 of 6 PageID #: 29



'mentally' well enough to revisit my 'always intent' to hold accountable the persons who had 'put

me through Hell' while at FCC, so that NO OTHER inmate might have to endure what I did." In

July and August of 2019, plaintiff attempted to get copy of the IRR he filed in 2015, including

filing a Missouri Sunshine Law request, but he has been unable to acquire one. Included with is

complaint is a timeline of his requests to obtain the IRR.

        As to the specific actionable allegations against each defendant, plaintiff states defendants

Matthew R. Sturm and Julie A. Kleffner contracted with Corizon LLC for behavioral health

services for inmates. He states the contracts they signed required Corizon LLC to be ADA

compliant, and Corizon LLC has never been ADA compliant. As to defendants Anne L. Precythe

and Rollin T. Barnes, plaintiff alleges that after his release from custody he incurred three

hospitalizations "while dealing with [these defendants] in Jefferson City." Plaintiff implies these

post-incarceration interactions with defendants Precythe and Barnes exacerbated his PTSD,

requiring the hospitalizations. Finally, defendant Casey J. Lawrence is named as the Director of

Missouri Sunshine Law Compliance, and is sued for her refusal to provide plaintiff with a copy of

his Informal Resolution Request ("IRR"). 1

        For relief, plaintiff seeks $225,000 in damages for lost income due to PTSD and $2 million

in punitive damages.




1
  Plaintiff also names as a defendant "Julie A. Kleffner, Buyer IV, Office of Administration,
Purchasing." See ECF No. 1 at 3. Plaintiff states no allegations against Ms. Kleffner, and her
name does not appear in the body of the complaint. Her name appears in plaintiffs time line of
events, however, and plaintiff states that Ms. Kleffner had a lobbying relationship with Corizon
since 1998, and he was "[c]ertain that the contract was 'illegally' obtained." See id. at 9. Plaintiffs
allegations against Ms. Kleffner are wholly conclusory and unsupported by facts. The Court will
dismiss Ms. Kleffner for plaintiffs failure to state a claim. 28 U.S.C. 1915(e)(2)(B).
                                                 -3-
    Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 4 of 6 PageID #: 30



                                             Discussion

        "Title II of the ADA states that 'no qualified individual with a disability shall, by reason

of such disability, be excluded from participation in or be denied the benefits of the services,

programs, or activities of a public entity, or be subjected to discrimination by any such entity."

Mason v. Corr. Med Servs., Inc., 559 F.3d 880, 886 (8th Cir. 2009) (quoting 42 U.S.C. § 12132).

The ADA defines a qualified individual with a disability as:

        [A]n individual with a disability who, with or without reasonable modifications to
        rules, policies, or practices, the removal of architectural, communication, or
        transportation barriers, or the provision of auxiliary aids and services, meets the
        essential eligibility requirements for the receipt of services or the participation in
        programs or activities provided by a public entity.

42 U.S.C. § 12131 (2). "[R]ecreational activities, medical services, and educational and vocational

programs" at state prisons are benefits within the meaning of Title II and "qualified individual[ s]

with a disability are entitled to 'meaningful access' to such benefits." Mason, 559 F.3d at 886.

(quoting Randolph v. Rodgers, 170 F.3d 850, 857-58 (8th Cir. 1999)); see also Penn. Dep 't of

Corr. v. Yeskey, 524 U.S. 206, 209 (1998) ("Here, the ADA plainly covers state institutions without

any exception that could cast the coverage of prisons into doubt.") (emphasis in original).

        "To show a violation of Title II, [plaintiff] must specify a benefit to which he was denied

meaningful access based on his disability." Mason 559 F.3d at 888. 2 Although plaintiff alleges

he qualifies as disabled because of his diabetes and bipolar disorder, plaintiff has not alleged any

specific benefit he was denied based on these conditions. This is fatal to his complaint. Id. For

example, plaintiff has not alleged that while he was incarcerated at FCC he was eligible for, but




2
 Plaintiff alleges generally that Corizon LLC has never been compliant with the ADA. See Compl.
at if2 ("The Request for Proposal (RFP) prepared by Ms. Kleffner required the 'winner' to be ADA
compliant. Corizon, LLC, since 1992 has NEVER been compliant with the ADA, Section 504,
Article II.").
                                                 -4-
    Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 5 of 6 PageID #: 31



was denied, any specific recreational activities, medical services, or educational or vocational

programs. See Yeskey 524 U.S. at 211. Plaintiff alleges only one violation of the ADA, and that

was that he "was denied food for 18 Yi hours (5 p.m. at dinner the previous evening till lunch [at]

11 :30 that morning), having taken insulin [at] 6 a.m.)." This allegation is troublesome, however,

it does not establish that plaintiff was denied participation in any programs or services because of

any disability. See, e.g., Mason v. Corr. Med. Servs., Inc., 559 F.3d 880 (8th Cir. 2009) (finding

blind inmate not denied access to prison benefits involving reading and writing where blind inmate

could select another inmate to escort him and assist him with his needs). Plaintiff has not shown

any violation of Title II, and his complaint will be dismissed.

        Although plaintiff brings his complaint only for violations of the ADA, the Court will

address plaintiff's additional factual allegations to the extent they might state constitutional claims

in violation of 42 U.S.C. § 1983. 3 To the extent plaintiff attempts to allege a constitutional claim

of failure to protect based on two alleged physical assaults at FCC, he has not named any defendant

with any involvement in these undated assaults. Similarly, to the extent plaintiff attempts to allege

any claims arising out of his placement in solitary confinement, denial of access to the courts, or

interception of mail, he has made only conclusory allegations and has not named as defendants

any officials liable for these alleged violations. Finally, plaintiff's allegations that officials at FCC

"trumped up" two conduct violations to "place me in the 'HOLE' so that I might NOT have access

to anyone," are conclusory and wholly unsupported by any facts. See Iqbal, 556 U.S. at 678. Even

pro se plaintiffs are required to allege facts in support of their claims, and the Court will not assume

facts that are not alleged. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).



3
 Plaintiff also cites as a basis for jurisdiction the criminal conspiracy statute, 18 U .S.C. § 241. His
statement of his claim, however, does not include any allegations regarding any criminal
conspiracy.
                                                  -5-
  Case: 4:19-cv-02617-SPM Doc. #: 7 Filed: 06/11/20 Page: 6 of 6 PageID #: 32



       For the foregoing reasons, the Court will dismiss plaintiffs complaint on initial review

under 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is GRANTED. [ECF No. 2]

       IT IS FURTHER ORDERED that plaintiffs motion to appoint counsel is DENIED as

moot. [ECF No. 3]

       IT IS FURTHER ORDERED that plaintiffs motion for peremptory challenge 1s

DENIED as moot. [ECF No. 5]

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B). A separate order of dismissal will

accompany this memorandum and order.

       Dated this   ~y of June, 2020.

                                              RONNIE L. WHITE
                                              UNITED STATES DISTRICT JUDGE




                                              -6-
